— In a proceeding pursuant to CPLR article 78 to compel respondents to pay petitioner back pay for the period from February 14,1979 until September 6,1979, during which time she had been discontinued from her position as a probationary teacher of high school English, petitioner appeals from a judgment of the Supreme Court, Kings County (Aronin, J.), dated January 9, 1981, which dismissed the petition. Judgment modified, on the law, by adding thereto a provision that the dismissal of the petition is without prejudice to the institution of whatever further proceedings the petitioner may deem advisable. As so modified, judgment affirmed, without costs or disbursements (see Matter of Golomb v Board of Educ., 92 AD2d 256). Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.